Citation Nr: 1341149	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-31 667	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to basic eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.



INTRODUCTION

The Veteran served on active duty from August 2006 to June 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony during a hearing before the undersigned at the San Diego RO in June 2013.  A transcript is of record.  


FINDING OF FACT

The service department issued the Veteran a general (under honorable conditions) discharge for her period of active duty service.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2013); 38 C.F.R. §21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has acknowledged that her character of discharge disqualifies her for eligibility for full Post-9/11 GI Bill benefits.  Nevertheless, she contends that she should not be completely barred from benefits as she was incorrectly given a general discharge because she was a single parent.  

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33 based on active duty service after September 10, 2001, if she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, she:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 
38 C.F.R. § 21.9520(a). 

A plain reading of 38 C.F.R. §21.9520(a)(2)-(4) clearly reveals that an honorable discharge from service is required for the Veteran to establish eligibility for educational assistance under 38 U.S.C.A. Chapter 33.  Unlike subsections (a)(1) through (a)(4), subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, it appears that 38 C.F.R. §21.9520(a) does not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii). 

Here, the appellant's DD Form 214 reflects that she served on active duty from August 2006 to June 2009.  However, her DD Form 214 reflects that her character of discharge was "General (Under Honorable Conditions)."  The reason for the separation was "Parenthood or Custody of Minor Children" and not a physical or mental condition or hardship as determined by the service department.  

Thus, the evidence of record establishes that the Veteran does not meet the requirement for eligibility for educational assistance under Chapter 33.  Specifically, for all of the service the Veteran completed after September 10, 2001, she received a General (Under Honorable Conditions) discharge.  An "honorable discharge," and not an "under honorable conditions" discharge, is required by law for the appellant to be eligible for educational assistance under Chapter 33, Title 38, and United States Code.  Here, the evidence of record establishes that the appellant does not meet this requirement, does not qualify for one of the exceptions such as a medical condition that preexisted such service and is not determined to be service connected, and therefore is not eligible for educational assistance under chapter 33.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.  

While the Veteran testified that she has challenged the character of her discharge, she was informed that she should submit evidence of a change in the character of discharge to the Board, as it may change the outcome of this case.  She has not submitted any such evidence.  The Board notes that service department findings (i.e., the Army, Navy, and Air Force) are binding on VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203(a) (2013); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

The claims file contains no evidence that the Veteran was discharged from active service for a medical disorder that preexisted service and was not determined to be service-connected, was discharged for hardship, or was discharged for a physical or mental disorder.  There has also been no suggestion that she was discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b) (2013).  Thus, the Veteran is not eligible for educational assistance under Chapter 33, Title 38, and United States Code under these alternative bases.  
38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

In short, given the character and nature of the discharge as established by the service department, there is no legal basis to find the Veteran eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Veteran is not eligible for benefits under the Post-9/11 GI Bill.  Her claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill), is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


